                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

 JAMEL LEON ROBINSON,

              Plaintiff,                       Case No. 4:19-cv-10584
                                               District Judge Stephanie Dawkins
 v.                                            Davis
                                               Magistrate Judge Anthony P. Patti
 HANNA SAAD, et al.,

           Defendants.
___________________________________/

 ORDER DENYING PLAINTIFF’S MOTION FOR DISCOVERY (ECF No.
                           44)

      A.     Background

      Jamel Leon Robinson is currently incarcerated at the Michigan Department

of Corrections (MDOC) Michigan Reformatory (RMI). See

www.michigan.gov/corrections, “Offender Search,” last visited March 17, 2020.

On February 26, 2019, while incarcerated at Saginaw Correctional Facility (SRF)

(ECF No. 1, PageID.2), Plaintiff filed the instant lawsuit against a great number of

Defendants (ECF No. 1). Plaintiff is proceeding in forma pauperis. (ECF Nos. 2,

4.)

      The case was stayed, referred to the pro se prisoner early mediation program

and set for an early mediation conference. (ECF Nos. 14, 18, 20-22.) However, on

December 10, 2019, Judge Morris entered an order lifting the stay (ECF No. 23),


                                         1
and on March 3, 2020, Judge Davis referred this case to me for all pretrial matters

(ECF No. 36). At this time, appearances have not yet been filed for three

Defendants – Jill Lawrence, Richard Baish and Jennifer LNU, and there are two

outstanding motions for summary judgment (ECF Nos. 32, 41),1 to which Plaintiff

must respond by April 1, 2020, and April 9, 2020, respectively (ECF Nos. 37, 42).

No general scheduling order has been entered in this case.

      B.     Instant Motion

      Currently before the Court is Plaintiff’s “motion for discovery,” filed on

March 11, 2020. (ECF No. 44.) In the motion, he asks that Defendants produce

several items, including witness lists, reports produced by expert witnesses,

dispensary files, medical records, any tangible or exculpatory evidence, and police

reports and warrants. He also attached a “proposed order,” which appears to

simply be a list of items. (ECF No. 44.) But Plaintiff does not indicate that he

previously served these discovery requests upon Defendants and received an

inadequate response. Instead, as best as the Court can discern, Plaintiff simply

filed his discovery request with the Court, rather than serving the request upon




1
 The second is both a motion for partial summary judgment pursuant to Fed. R.
Civ. P. 56(a), and a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6). (ECF
No. 41, PageID.325-326.)

                                         2
Defendants, as required by Fed. R. Civ. P. 34.2 Moreover, Plaintiff does not

indicate, by affidavit or declaration, that such discovery is necessary to justify his

opposition to the pending motions for summary judgment pursuant to Fed. R. Civ.

P. 56(d).

      C.     Order

       Accordingly, Plaintiff’s motion for discovery (ECF No. 44) is DENIED. In

order to obtain such documents and materials, Plaintiff must follow the discovery

process outlined in the Federal Rules of Civil Procedure. Further, as the filing of

such discovery materials with the Court is improper pursuant to Fed. R. Civ. P.

5(d) and E.D. Mich. LR 26.2 (“[a] party or other person may not file discovery

material” except in limited circumstances), any further attempts to file similar

discovery requests will be STRICKEN from the Court’s docket.

      IT IS SO ORDERED.

Dated: March 17, 2020                    ________________________
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




2
 Thus, the Court cannot construe Plaintiff’s motion as one to compel discovery
pursuant to Fed. R. Civ. P. 37. See Fed. R. Civ. P. 37(a)(3)(B)(iv).
                                           3
